DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." 
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., etc.) Specification/Drawings support for such amendments and accompanying remarks/arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is claimed, in brief and saliently: 
produce a capture clock to time a read data path, where a timing of the 11capture clock is based on a first clock signal of a first clock, 12 
13delay the first clock signal to produce a delayed first clock signal, 14 
15adjust the delay such that at least one clock edge of the delayed first clock 16signal is placed nearer to at least one clock edge of: at least one data strobe 17(DQS), or at least one signal dependent on a DQS timing, and 18 
19produce a modified timing of the capture clock based on the delay of the 20first clock signal.
The highlights in bold above is an attempt to illustrate the analysis that follows. Interpretation of the claim leads to conclude that a capture clock to time a read data path is produced based on a first clock signal. Additionally, the first clock signal is delayed to produce a delayed first clock signal; as oppose to the explicit requirement in the claim placed on the capture clock functionality: to time a read data path, there is no 
	It is unclear, it is indefinite and open to any number of interpretations what may be the link between the capture clock, whose function is explicitly recited to “time a read data path,” and the delayed first clock signal, whose at least one edge is to be “placed nearer” a clock edge of a data strobe (DQS). It would seem that in fact the “delayed first clock signal” is being used to time the read data path: a clock edge thereof is after all “placed nearer” a clock edge of a data strobe. 
	At least FIGS. 6 and 11 and relevant text in the specification of the present Application appears to include teachings that are at odds with the claim. There is a “Core_Clk” signal, matched to the claimed “first clock signal;” there is “Capture_Clk” matched to the claimed “capture clock;” there is a data strobe clock (DQS) and DQS dependent clock signal dqs_delayed matched to the claimed “data strobe 17(DQS), or at least one signal dependent on a DQS timing;” and there is the delay 604 that delays the claimed first clock signal to produce, as in at least FIG. 6, the “capture_clock.” 
And yet, there does not seem to be any further teachings of an additional “delayed first clock” that is “delayed” and that is “placed nearer” a data strobe 17(DQS), or at least one signal dependent on a DQS timing.
Moreover, in regard to the claim limitation: “adjust the delay such that at least one clock edge of the delayed first clock 16signal is placed nearer to at least one clock placing a clock edge nearer another clock edge may mean, or how it could be interpreted. And even if the aim the claim was to mean align a clock edge nearer another clock edge, the teachings in the Drawings/Specification seem to be at odds with this claim limitation. For example FIG. 4, introduced as Prior Art, presumably art to be perfected upon, or art to be avoided, teaches a clock Core_Clk edge 409 “placed nearer” a clock edge of a data strobe 17(DQS), or dependent signal thereof 410: dqs_delayed. Yet, as found in the disclosure, there is failure of data read, data capture: “data bit will not be captured in the core clock.” In fact, as at least FIGS. 6 and 11 teach, the capture clock edge must be “placed” delayed in time with reference to the edge of the DQS clock signal or dependent signal (dqs_delayed) thereof. Merely “placed nearer” seems to be part of the prior art, and not part of the present Application.
Claim(s) 2-104 depend from claim 1 and as such are therefore rejected for the same reasons.
Claim Objections
Claim(s) 1 is objected to because of the following:  It is claimed, in brief and saliently: 
A computer-implemented method, comprising the act of: 6 7configuring code or hardware to cause at least part of the hardware to operate as a 8double data rate (DDR) memory controller and to: 9 10produce a capture clock…
	The claim limitation can be rewritten, without altering any of its content, as follows: 
or configuring hardware to cause at least part of the hardware to operate as a 8double data rate (DDR) memory controller, and to: 9 10produce a capture clock…
	It is not clear whether it is the claimed “code or hardware” that produces the capture clock and the rest of the claim, or it is the claimed “memory controller” that produces the capture clock and the rest of the claim.
	Moreover, as highlighted in the rewritten version of the claim above, the claim limitation presents subject matter in the alternative: code or hardware. As such there would be no requirement in the examination process to include both “code” and “hardware” in interpreting the claim for the purpose of examination under 101, 102, 103, 112, etc. Given that, as claimed, “configuring code to cause at least part of the hardware to operate…” would lead to indefiniteness: lack of antecedent. 
	Additionally, because the claim limitation presents subject matter in the alternative: “code or hardware to cause at least part of the hardware to operate as a 8double data rate (DDR) memory controller,” claim restriction would be most appropriate. If code (software, algorithm) can cause hardware to operate as a memory controller, any teachings in the prior art relevant to this claim would be diametrically opposed to teachings of hardware to cause hardware to operate as a memory controller. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

At least Claim(s) 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim(s) 1-4, 39-40 of U.S. Patent No. 10734061; over at least claim(s) 1 and 11 of U.S. Patent No. 10586585; over at least claim(s) 1-2 and 12 of U.S. Patent No. 10269408; over at least claim(s) 1 of U.S. Patent No. 10242730; over at least claim(s) 1 of U.S. Patent No. 10032502; over at least claim(s) 1-3, 38-43 of U.S. Patent No. 10229729; over at least claim(s) 1-2 of U.S. Patent No. 9552853. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obviated by the patented claims. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over (in a non-statutory double patent rejection) the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Bercl, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). Ely Lilly and Co. v Bar  Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 7590008.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/           Primary Examiner, Art Unit 2827